DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/051,962, filed on 8/1/2018.
Response to Amendment
Cancellation of claims 1-17 in the submission filed 1/24/2022 is acknowledged and accepted.
New Claims 18-37 are acknowledged and accepted.
Pending claims are Claims 18-37.
Drawings








The drawings with 15 Sheets of Figs. 1-12 received on 1/24/2022 are acknowledged and accepted. 
Specification




Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because 
Abstract recites:
- “There is provided a head-up display” in line 1. This is incorrect language. Examiner suggests –A head-up display--.
-“comprising” in line 1. This is incorrect language. Examiner suggests –including--.
-“comprises” in lines 3,6. This is incorrect language. Examiner suggests –includes-.
-“wherein” in lines 3,6. This is incorrect language. Examiner suggests –where--.
Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.
Claim Objections
Claim 37 objected to because of the following informalities:  
Claim 37 recites “the third curved mirror” in line 2. There is insufficient antecedent basis for this limitation. Examiner suggests –a third curved mirror--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-25,33-36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al (US 2013/0265622 A1, hereafter Christmas, of record) in view of Ouderkirk et al (WO 2017/213913 A1, hereafter Ouderkirk, of record).

Regarding Claim 18, Christmas teaches (figs 2-3), a head-up display (head-up display, p31, lines 1-8) for a vehicle, the head-up display (head-up display, p31, lines 1-8) comprising: 
	a picture generating unit (light source 210, slm 240, p27, lines 1-3) arranged to generate a picture on a light receiving surface (screen 225, p27, lines 7-12), 	
	wherein the picture generating unit (light source 210, slm 240, p27, lines 1-3) comprises:
	 a light source (light source 210) arranged to emit light; 
	a spatial light modulator (SLM 240, p27, lines 1-3)  arranged to receive the light from the light source (light source 210) and output spatially-modulated light (exiting wavefron212, p27, lines 7-12) in accordance with a computer-generated hologram (computer generated hologram, p21, lines 1-4, p8, lines 1-8) represented on the spatial light modulator (SLM 240, p27, lines 1-3) to form the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5) on the light receiving surface (screen 225, p27, lines 7-12); and 
	a holographic processor (computational algorithm and writing data to the SLM, p37, lines 1-9, hence there is a processor involved to run the algorithm and write the data, the processor is a holographic processor as it is holographic data) arranged to output (write) the computer-generated hologram (computer generated hologram, p21, lines 1-4, p8, lines 1-8) to the spatial light modulator (SLM 240, p27, lines 1-3), 
	wherein the head-up display (head-up display, p31, lines 1-8) further comprises: 
	an optical system (lens 330, p31, lines 1-7) arranged to image (virtual image 340, p31, lines 1-5)  the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5), 
	wherein the optical system (lens 330, p31, lines 1-7) comprises: 
	an input (input surface of lens 330) arranged to receive light of the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5); 
	an output (output surface of lens 330) arranged to output light forming an image (virtual image 340, p31, lines 1-5) of the picture (holographic reconstruction, p28, lines 1-3); 
	However Christmas does not teach
	a first curved mirror and a second curved mirror arranged to guide light from the input to the output along an optical path, 
	wherein the radius of curvature of a first curved mirror is not equal to a radius of curvature of the second curved mirror, and 
	wherein the optical path comprises: 
	a first optical path from the input to the second curved mirror, wherein the first curved mirror is configured to reflect light in a first direction and transmit light in a second direction; and 
	a second optical path from the second curved mirror to the output including the light reflected in the first direction off the first curved mirror.  
	Christmas and Ouderkirk are related as optical systems arranged to image light in displays.
	Ouderkirk teaches (fig 1A), an optical system (first and second optical stacks, 110,120, pg 3, lines 33-35) 
	a first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) and a second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) arranged to guide light from the input (input surface of 110) to the output (exit pupil 135, pg 3, lines 26-27) along an optical path (optical path from light emitting system 132 to exit pupil 135, pg 3, lines 27-32), 
	wherein the radius of curvature of a first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) is not equal to a radius of curvature (the optical stacks 110 and 120 have different number of films with different thicknesses and hence the curvature of them is not the same, also partial reflector 117 and reflective polarizer 127 can have different shapes selected, pg 7, lines 26-32) of the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10), and 
	wherein the optical path (optical path from light emitting system 132 to exit pupil 135, pg 3, lines 27-32) comprises: 
	a first optical path from the input (light emitting system 132, pg 3, lines 27-32)  to the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10), 
	wherein the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) is configured to reflect light in a first direction (first polarization state which is a block state for reflective polarizer 127, pg 6, lines 1-7) and transmit light in a second direction (second polarization state, pg 6, lines 1-7); and 
	a second optical path from the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) to the output (exit pupil 135, pg 3, lines 26-27) including the light reflected in the first direction (first polarization state which is a block state for reflective polarizer 127, pg 6, lines 1-7) off the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Ouderkirk such that a first curved mirror and a second curved mirror arranged to guide light from the input to the output along an optical path, wherein the radius of curvature of a first curved mirror is not equal to a radius of curvature of the second curved mirror, and wherein the optical path comprises: a first optical path from the input to the second curved mirror, wherein the first curved mirror is configured to reflect light in a first direction and transmit light in a second direction; and a second optical path from the second curved mirror to the output including the light reflected in the first direction off the first curved mirror for the purpose of utilizing a technique which increases the brightness of the image (pg 1, lines 12-15).

Regarding Claim 19, Christmas-Ouderkirk teach the head-up display as claimed in claim 18,
	 wherein the radius of curvature of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15, Ouderkirk) is less than the radius of curvature (curvature of optical stacks 120 and 110 are concentric and hence radius of 120 is less than the radius of 110, this is supported by fig 3 which shows an optical lens 310 with stacks /mirrors 314 and 312 where radius of 314 is less than radius of 312) of the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) to the output (exit pupil 135, pg 3, lines 26-27).  

Regarding Claim 20, Christmas-Ouderkirk teach the head-up display as claimed in claim 1 
	wherein the transmission of light in the second direction (second polarization state, pg 6, lines 1-7, Ouderkirk) through the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)  comprises a transmission through a first surface (rightmost surface of 120) of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)   and then a transmission through a second surface (leftmost surface 124 of 120) of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)  , wherein a radius of curvature of the first surface (rightmost surface of 120)  is more than a radius of curvature of the second surface (leftmost surface 124 of 120).  
	However Christmas-embodiment fig 1A of Ouderkirk do not teach
	wherein a radius of curvature of the first surface is less than a radius of curvature of the second surface.
	Christmas-Embodiment  fig 1A of Ouderkirk and embodiment fig 2A of Ouderkirk are related as curved mirrors.
	Embodiment fig 2A of Ouderkirk teaches 
	wherein a radius of curvature (second optical stack 220, pg 8, line 1, is a plano-concave lens with concave feature towards light emitter 232, pg 8, lines 13-15, the rightmost surface is concave and leftmost surface is plane with infinite radius) of the first surface (rightmost surface of 220)  is less than a radius of curvature of the second surface (leftmost surface of 220 with infinite radius).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-embodiment fig 1A of Ouderkirk to include the teachings of embodiment fig 2A of Ouderkirk such that a radius of curvature of the first surface is less than a radius of curvature of the second surface for the purpose of utilizing plano concave lens for versatility of design for use in a head worn display with brightness of image (pg 1, lines 12-15).

Regarding Claim 21, Christmas-Ouderkirk teach the head-up display as claimed in claim 18,
	 wherein the picture generating unit (light emitting system 132, pg 3, lines 27-32, Ouderkirk), first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) and second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) are arranged on a common straight-line axis (as in fig 1A).  

Regarding Claim 22, Christmas-Ouderkirk teach the head-up display as claimed in claim 18,
	 wherein the picture generating unit (light emitting system 132, pg 3, lines 27-32, Ouderkirk), first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) and second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) are substantially coplanar (pg 3, lines 33-35).  

Regarding Claim 23, Christmas-Ouderkirk teach the head-up display as claimed in claim 18,
	 wherein the light of the picture (image from light emitting system 132, pg 3, lines 27-32, Ouderkirk) received by the input (light emitting system 132, pg 3, lines 27-32, Ouderkirk) of the optical system (110,120) is polarized in a first direction (light ray from 132 is in first polarization state, pg 6, lines 32-34).  

Regarding Claim 24, Christmas-Ouderkirk teach the head-up display as claimed in claim 23,
	 wherein the optical system (110,120, Ouderkirk, fig 1A) comprises a quarter-waveplate (quarter wave retarder 125, pg 4, line 13-17) disposed between the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) and second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10), wherein the first optical path (from 132 to 120) includes a first pass of the quarter-waveplate (quarter wave retarder 125, pg 4, line 13-17) and the second optical path (from 110 to 125) includes a second pass of the quarter-waveplate (quarter wave retarder 125, pg 4, line 13-17), wherein the quarter-waveplate (quarter wave retarder 125, pg 4, line 13-17)  is a coating (coating, pg 4, lines 13-17) on the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10).  

Regarding Claim 25, Christmas-Ouderkirk teach the head-up display as claimed in claim 18,
	 wherein the second direction (second polarization state, pg 6, lines 32-34, Ouderkirk) is perpendicular to the first direction (first polarization state, pg 6, lines 32-34).  

Regarding Claim 33, Christmas teaches (figs 2-3) a method for providing a head-up display (head-up display, p31, lines 1-8) for a vehicle, the method comprising: 
	generating (light source 210, slm 240, p27, lines 1-3) a picture on a light receiving surface (screen 225, p27, lines 7-12), the generating comprising: 	representing a computer-generated hologram (computer generated hologram, p21, lines 1-4, p8, lines 1-8) on a spatial light modulator (SLM 240, p27, lines 1-3); 	receiving light from a light source (light source 210) on the spatial light modulator (SLM 240, p27, lines 1-3)  ;
	outputting from the spatial light modulator (SLM 240, p27, lines 1-3)   spatially-modulated light (exiting wavefron212, p27, lines 7-12) in accordance with a computer-generated hologram (computer generated hologram, p21, lines 1-4, p8, lines 1-8); and 
	receiving the spatially-modulated light (exiting wavefron212, p27, lines 7-12)  on the light receiving surface (screen 225, p27, lines 7-12) to form the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5) on the light receiving surface (screen 225, p27, lines 7-12), 
	wherein the method further comprises: 
	imaging (forming virtual image 340, p31, lines 1-5) the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5) using an optical system (lens 330, p31, lines 1-7), 	
	wherein the imaging (forming virtual image 340, p31, lines 1-5)comprises: 	
	receiving light of the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5) at an input of an optical system (lens 330, p31, lines 1-7); and 
	guiding light of the picture (holographic reconstruction, p28, lines 1-3, formed at the replay field at 310, p30, lines 1-5) from the input (input surface of lens 330) to an output (output surface of lens 330) along an optical path.
	However Christmas does not teach
	wherein the optical path comprises: 
	a first optical path from the input to a first curved mirror and a second curved mirror, 
	wherein the radius of curvature of a first curved mirror is not equal to a radius of curvature of the second curved mirror, and 
	wherein the first curved mirror is configured to reflect light in a first direction and transmit light in a second direction; and a second optical path from the second curved mirror to the output including the light reflected in the first direction off the first curved mirror.  
	Christmas and Ouderkirk are related as optical systems arranged to image light in displays.
	Ouderkirk teaches (fig 1A), an optical system (first and second optical stacks, 110,120, pg 3, lines 33-35),
	wherein the optical path (optical path from light emitting system 132 to exit pupil 135, pg 3, lines 27-32)  comprises: 
	a first optical path from the input (light emitting system 132, pg 3, lines 27-32)  to a first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) and a second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10), 
	wherein the radius of curvature of a first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) is not equal to a radius of curvature (the optical stacks 110 and 120 have different number of films with different thicknesses and hence the curvature of them is not the same, also partial reflector 117 and reflective polarizer 127 can have different shapes selected, pg 7, lines 26-32) of the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10), and 
	wherein the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15) is configured to reflect light in a first direction (first polarization state which is a block state for reflective polarizer 127, pg 6, lines 1-7) and transmit light in a second direction (second polarization state, pg 6, lines 1-7); and 
	a second optical path from the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) to the output (exit pupil 135, pg 3, lines 26-27) including the light reflected in the first direction (first polarization state which is a block state for reflective polarizer 127, pg 6, lines 1-7) off the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas to include the teachings of Ouderkirk such that wherein the optical path comprises: a first optical path from the input to a first curved mirror and a second curved mirror, wherein the radius of curvature of a first curved mirror is not equal to a radius of curvature of the second curved mirror, and wherein the first curved mirror is configured to reflect light in a first direction and transmit light in a second direction; and a second optical path from the second curved mirror to the output including the light reflected in the first direction off the first curved mirror for the purpose of utilizing a technique which increases the brightness of the image (pg 1, lines 12-15).

Regarding Claim 34, Christmas-Ouderkirk teach the method as claimed in claim 33, 	wherein the radius of curvature of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15, Ouderkirk) is less than the radius of curvature (curvature of optical stacks 120 and 110 are concentric and hence radius of 120 is less than the radius of 110, this is supported by fig 3 which shows an optical lens 310 with stacks /mirrors 314 and 312 where radius of 314 is less than radius of 312) of the second curved mirror (first optical stack 110 which is convex, pg 4, lines 1-2, comprises a partial reflector 117, pg 4, lines 5-10) to the output (exit pupil 135, pg 3, lines 26-27).  

Regarding Claim 35, Christmas-Ouderkirk teach the method as claimed in claim 33, 	wherein the transmission of light in the second direction (second polarization state, pg 6, lines 1-7, Ouderkirk) through the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)  comprises a transmission through a first surface (rightmost surface of 120) of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)   and then a transmission through a second surface (leftmost surface 124 of 120) of the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15)  , wherein a radius of curvature of the first surface (rightmost surface of 120)  is more than a radius of curvature of the second surface (leftmost surface 124 of 120).  
	However Christmas-embodiment fig 1A of Ouderkirk do not teach
	wherein a radius of curvature of the first surface is less than a radius of curvature of the second surface.
	Christmas-Embodiment  fig 1A of Ouderkirk and embodiment fig 2A of Ouderkirk are related as curved mirrors.
	Embodiment fig 2A of Ouderkirk teaches 
	wherein a radius of curvature (second optical stack 220, pg 8, line 1, is a plano-concave lens with concave feature towards light emitter 232, pg 8, lines 13-15, the rightmost surface is concave and leftmost surface is plane with infinite radius) of the first surface (rightmost surface of 220)  is less than a radius of curvature of the second surface (leftmost surface of 220 with infinite radius).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-embodiment fig 1A of Ouderkirk to include the teachings of embodiment fig 2A of Ouderkirk such that a radius of curvature of the first surface is less than a radius of curvature of the second surface for the purpose of utilizing plano concave lens for versatility of design for use in a head worn display with brightness of image (pg 1, lines 12-15).

Regarding Claim 36, Christmas-Ouderkirk teach the method as claimed in claim 33, 	wherein the first curved mirror (second optical 120 which is convex, pg 4, lines 1-2, comprises a reflective polarizer 127, pg 4, lines 13-15, Ouderkirk) is substantially transmissive (transmits second polarization light, pg 6, lines 1-7) to light polarized in a second direction (second polarization state, pg 6, lines 1-7) and substantially reflective (reflects when in first polarization state, pg 6, lines 1-7)to light polarized in a first direction (first polarization state, pg 6, lines 1-7), wherein the second direction (second polarization) is perpendicular to the first direction(first polarization state) (orthogonal, pg 6, line 4).  
	However Christmas-embodiment fig 1A of Ouderkirk do not teach
	wherein the first curved mirror is transmissive to light polarized in a first direction and reflective to light polarized in second direction.
	Christmas-Embodiment  fig 1A of Ouderkirk and embodiment fig 3 of Ouderkirk are related as curved mirrors.
	Embodiment fig 3 of Ouderkirk teaches 
	wherein the first curved mirror (first reflective polarizer 327 with quarter wave retarder 325, pg 10, lines 10-12) is transmissive to light polarized in a first direction (reflective polarizer transmits light of first polarization state, pg 11, lines 6-8)  and reflective to light polarized in second direction (reflects light having second polarization state, pg 11, lines 6-9).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Christmas-embodiment fig 1A of Ouderkirk to include the teachings of embodiment fig 2A of Ouderkirk such that wherein the first curved mirror is transmissive to light polarized in a first direction and reflective to light polarized in second direction for use of a common light emitter with different polarization states in a head worn display generating brightness of image (pg 1, lines 12-15).

Allowable Subject Matter
Claims 26-32,37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270. The examiner can normally be reached M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.D/
Jyotsna V DabbiExaminer, Art Unit 2872                      				12/15/2022                                                                                                                                                                                  

/JADE R CHWASZ/Primary Examiner, Art Unit 2872